230 F.3d 902 (7th Cir. 2000)
Samer Mansour, Petitioner,v.Immigration and Naturalization  Service, Respondent.
No. 99-3940
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 13, 2000Decided October 16, 2000

On Petition for Review  from the Board of Immigration Appeals  No. A7 422 108Before Flaum, Chief Judge, and Bauer and Kanne,  Circuit Judges.
Flaum, Chief Judge.


1
The Immigration Court denied  Samer Mansour's claim for asylum as well as  withholding of removal, but granted him voluntary  departure. Mansour then appealed the Immigration  Court's decision and filed a motion to remand or  reopen the proceedings. The Board of Immigration  Appeals ("BIA") affirmed the Immigration Court's  decision concerning Mansour's asylum and  withholding of removal request and dismissed his  appeal. The BIA also denied Mansour's motion to  remand. For the reasons stated below, we affirm  in part and remand in part.

Background

2
Mansour is an unmarried 42-year-old native and  citizen of northern Iraq. He entered the United  States on June 12, 1996 as a non-immigrant  fianc e of a United States citizen and was  authorized to remain in the United States until  September 12, 1996. Because Mansour never married  the person that sponsored his visa, he did not  qualify for permanent resident status. Having  remained in the United States beyond the time he  was authorized to do so, on November 12, 1997,  Mansour filed a request with the Immigration and  Naturalization Service ("INS") for asylum. His  application for asylum included a statement and  a number of supporting documents. On December 22,  1997, a Notice to Appear was issued charging  Mansour with removability under sec. 237(a)(1)(B)  of the Immigration and Nationality Act. At a  hearing held on March 4, 1998, Mansour admitted  the allegations contained in the Notice to  Appear, conceded removability, and indicated his  desire to apply for asylum and withholding of  removal.


3
Mansour and his brother testified at his final  hearing before the Immigration Judge ("IJ") on  April 17, 1998 to support Mansour's claim that he  feared returning to Iraq. During his testimony,  Mansour chronicled the events that led to his  arrival in the United States. He had served in  the Iraqi army from October 1980 through 1989.  Before joining the army in 1980, Mansour was a  student at the Petroleum Institute. Unlike his  classmates who were allowed to perform their  military service while continuing their studies  at the Petroleum Institute, Mansour claimed he  had to serve in the Iran-Iraq war because his  brother had left Iraq for the United States.  While serving in the war, his left leg was  injured in 1983. After his sick leave period,  Mansour stated that he did not return to the  army, but instead he chose to return to his  village. Three months after injuring his leg  Mansour returned to the army. He related that he  did so because he received news that his father  was "being bothered by the security." Mansour  claimed that he was not well treated when he  returned to the army and he was harassed because  he is an Assyrian Christian and because his  brother left Iraq for the United States.  According to Mansour, he was punished upon his  return to the army in 1983. His leg was broken  and he was punched in the eye, resulting in poor  vision. Mansour attributes the beating to the  army's perception that "they thought that I had  joined the Kurdish rebels."


4
After he finished his army service in 1989,  Mansour obtained work at the oil refinery by  paying a bribe to someone. This job only lasted  for two months. He was fired because security  forces sent reports about how he was not a  "decent Iraqi citizen." At this point, Mansour  decided that he wanted to leave Iraq because of  the "pressure and inconvenience that [he] was  getting in Iraq and difficulties in finding a  job." Leaving Iraq during this period proved  difficult because of the impending Gulf War.  While trying to obtain a passport and waiting for  his brother to send him money, he was drafted  into the Iraqi army. His unit was heavily  bombarded by the Allied Forces and at one point  they considered surrendering to the Allied  Forces, but did not. Instead, his unit deserted  and returned to Iraq. He then went into "hiding"  at his uncle's house in Baghdad. In 1992, Mansour  took his parents and younger brother to Jordan.  While testifying he denied being beaten,  arrested, or imprisoned upon returning to Iraq in  1992, even though the statement attached to his  application for asylum and withholding of removal  recounted such an event. Mansour stated that his  decision to return to Iraq resulted from  commitments he had to other family members in  Iraq. From 1992 until 1995, Mansour worked as a  taxi driver and he was able to cross between Iraq  and Jordan several times by bribing people  working at the borders. Although Mansour  acknowledged that after the Gulf War the Iraqi  government pardoned all soldiers who deserted the  military and all those who failed to serve, he  claimed that he did not trust the government to  honor its policy of pardoning deserters.  Eventually, Mansour bribed friends in order to  obtain a passport and visa for Turkey. While in  Turkey, he met an American woman to whom he  became engaged and he entered the United States  with her.


5
After the final hearing, the IJ denied  Mansour's application for asylum and alternative  request for withholding of removal. The IJ  granted Mansour's request that he be allowed to  voluntarily depart the United States. An  inconsistency in Mansour's testimony and  statement attached to his application for asylum  and withholding of removal led the IJ to conclude  that Mansour's request should be denied on the  basis of a lack of credibility. The IJ determined  that Mansour had provided false information in  the statement that he presented to the court. He  claimed in his statement that after taking his  parents to Jordan in 1992 that the Amen (Iraqi  secret police) arrested him, sent him to prison,  and tortured him. During his hearing, however, he  denied that this incident ever occurred. Mansour  managed to leave and return to Iraq numerous  times after the Gulf War without being arrested,  detained, or punished because of his supposed  desertion from the Iraqi army. According to the  IJ, if Mansour truly feared that the government  would harm him, "he would have remained outside  of Iraq at all costs under the circumstances of  his case." Both "because the respondent presented  false information in his request for asylum and  because he repeatedly returned to Iraq despite  his 'alleged fear' that he could be harmed," the  IJ found his case not to be credible.


6
On May 15, 1998, Mansour filed a notice of  appeal to the BIA. On June 18, 1999, he also  filed a "Motion to Remand/Reopen Proceedings  based upon Convention Against Torture Provision"  with the BIA. The BIA responded by affirming the  IJ's decision on October 18, 1999, thereby  dismissing Mansour's appeal and denying his  motion to remand.

Analysis
A.  Asylum/Withholding of Removal Claim

7
We review the BIA's decision to deny Mansour  either asylum or withholding of removal under the  "highly deferential version of the substantial  evidence test." Karapetian v. INS, 162 F.3d 933,  936 (7th Cir. 1998). This deferential standard of  review requires us to affirm the BIA's decision  if it is "supported by reasonable, substantial,  and probative evidence on the record considered  as a whole," INS v. Elias-Zacarias, 502 U.S. 478,  481 (1992), and reverse when the evidence is "so  compelling that no reasonable factfinder could  fail to find the requisite fear of persecution."  Id. at 484.


8
The IJ found that Mansour's presentation of  false information caused him to lack credibility  and the BIA agreed that Mansour had not presented  a credible claim. Mansour attempted to attribute  the discrepancy between his written statement  attached to his application for asylum and his  hearing testimony as resulting from a mere  confusion of dates. This explanation did not  satisfy the BIA. His statement described a 1983  incident where the military authorities during  the Iraq-Iran war broke his leg and a 1992  encounter which allegedly occurred when Mansour  returned from Jordan, when supposedly the Amen  sent him to a secret prison in Baghdad where he  was then beaten repeatedly. Before the IJ,  Mansour denied that this latter event ever  happened. Mansour described these incidents,  according to the BIA, "as distinctly separate and  different incidents" and the assertion that there  was a mere mistake in dates did "not make sense."  This inconsistency is significant because Mansour  said that although he traveled frequently between  Jordan and Iraq, he feared being punished for  deserting the Iraqi army. If Mansour actually was  detained and beaten upon returning from Jordan,  this would have bolstered his claim that he  feared retribution for desertion. According to  the BIA, the discrepancy between Mansour's  testimony and written statement was "significant"  and therefore the IJ's adverse credibility  finding was appropriate considering that it was  "based on inconsistent statements which were  central to the respondent's claim."


9
At oral argument, Mansour's lawyer argued that  Mansour or someone in his former attorney's  office had made a mistake concerning the date of  his beating and that he was not trying to  manufacture a claim. Also, he argued, his  attorney at the time was not conversant in  Mansour's language and Mansour did not speak  English. Mansour contends that he traveled back  and forth from Jordan to Iraq because of family  obligations. In addition, Mansour claims that his  attorney told the IJ that Mansour's testimony in  the Immigration Court was consistent with his  earlier asylum interview.1


10
The BIA reached a reasonable conclusion based  upon the facts presented to them. "We are simply  not in a position to second-guess those kinds of  factual findings and credibility determinations."  Karapetian, 162 F.3d at 937. In Ahmad v. INS, 163  F.3d 457, 461 (7th Cir. 1999) we outlined the  great deference that we accord credibility  determinations, Credibility determinations are accorded  substantial deference, but they must be supported  by "specific, cogent reasons." In addition, these  reasons must "bear a legitimate nexus to the  finding." Credibility determinations in these  sorts of proceedings should only be overturned  under extraordinary circumstances, and a  reviewing court should not supersede an  administrative agency's findings simply because  an alternative finding could also be supported by  substantial evidence (internal citations  omitted).


11
This case does not present any extraordinary  circumstances. The BIA's decision provides  "cogent reasons" for upholding the IJ's adverse  credibility determination. Ahmad, 163 F.3d at  461. Mansour failed to provide any convincing  reasons for the inconsistency between his written  statement and his testimony before the IJ.  Without a concrete explanation other than the  language difficulty for the discrepancy, we are  given no other choice than to accept the BIA's  adverse credibility determination and that his  repeated returns to Iraq undermine his alleged  fear of persecution. We cannot characterize the  BIA's decision, which relies upon the IJ's  opinion, as failing to meet the highly  deferential substantial evidence test.


12
We therefore conclude that Mansour has not met  his burden of showing that the BIA's decision to  affirm the IJ lacked a sufficient evidentiary  foundation.

B.  The Convention Against Torture Claim

13
We review the BIA's decision not to reopen the  case under the Convention Against Torture for  abuse of discretion.2 INS v. Doherty, 502 U.S  314, 323 (1992); Guan v. INS, 49 F.3d 1259, 1261  (7th Cir. 1995). The BIA's decision to deny  Mansour's motion to reopen will be upheld "unless  it was made without a rational explanation,  inexplicably departed from established policies,  or rested on an impermissible basis such as  invidious discrimination against a particular  race or group." Wijeratne v. INS, 961 F.2d 1344,  1348 (7th Cir. 1992) (quoting Achacoso-Sanchez v.  INS, 799 F.2d 1260, 1265 (7th Cir. 1985)  (internal quotation marks omitted)).


14
The BIA can deny a motion to reopen on any of  the following three independent grounds: (1)  "failure to establish a prima facie case for the  relief sought;" (2) "failure to introduce  previously unavailable, material evidence;" and  (3) "a determination that even if these  requirements were satisfied, the movant would not  be entitled to the discretionary grant of relief  which he sought." Doherty, 502 U.S. at 323.


15
The BIA refused Mansour's motion to reopen his  case on the ground that he failed to establish a  prima facie case for protection under the  Convention Against Torture. See United Nations  Convention Against Torture and Other Cruel,  Inhuman or Degrading Treatment or Punishment,  sec. 2242 of the Foreign Affairs Reform and  Restructuring Act of 1998 (Pub.L. 105-277, 112  Stat. 2681, 2681-821). An applicant has the  burden of proof to establish that it is more  likely than not that he or she would be tortured  if removed to the proposed country of removal. 8  C.F.R. sec. 208.16(c)(2) (1999). The Convention  Against Torture provides that if credible, an  applicant's testimony may be sufficient to  sustain the burden of proof without  corroboration. Id. Because the BIA agreed with  the IJ that Mansour's testimony was not credible,  the BIA found that he had "not met his burden of  proof to demonstrate that it is more likely than  not he would be tortured if removed to Iraq."  Accordingly, the BIA denied his motion to remand  his case to the IJ.


16
The government argues that the BIA appropriately  took into consideration the adverse credibility  determination when considering Mansour's  Convention Against Torture claim. See Matter of  S-V-, Interim Dec. 3430 (BIA 2000) ("[W]e have  reopened proceedings 'where the new facts  alleged, when coupled with the facts already of  record, satisfy us that it would be worthwhile to  develop the issues further at a plenary hearing  on reopening.'") (quoting Matter of Sipus, 14 I.  & N. Dec. 229 (BIA 1972)). Mansour's claim for  asylum and his claim under the Convention Against  Torture, according to the INS, center around the  same evidence--that is, evidence regarding  Mansour's status as an Assyrian Christian.


17
Mansour argues that his asylum claim and motion  to reopen under the Convention Against Torture  are two separate forms of relief. Accordingly,  each claim deserves individualized consideration.  We cannot conclude that the BIA conducted a  complete review of Mansour's claim as evidenced  by: (1) its use of the phrase "Syrian Christians"  in its opinion and not "Assyrian Christians,"  when Mansour labeled himself as an Assyrian  Christian both in his appeal and motion to  reopen; and (2) its silence with regard to the  U.S. Department of State's Report (1998) that  suggests that the Iraqi government has engaged in  abuses against the Assyrian Christians, a  minority, who are living in Iraq. The latter  source of information may well be an indication  of gross, flagrant, or mass violations of human  rights in Iraq;3 however, the BIA never  addressed this evidence.


18
We are reluctant to dislodge determinations made  by the BIA because generally we respect and defer  to their expertise in the area of immigration  law. Karapetian, 162 F.3d at 934; Sanon v. INS,  52 F.3d 648, 651 (7th Cir. 1995). Immigration  cases can present both complex issues and  factually sensitive situations. Sanon, 52 F.3d at  651. Therefore, we are hesitant to criticize BIA  decisions for minor matters. Furthermore, the BIA  is not required to "write an exegesis on every  contention. What is required is merely that it  consider the issues raised, and announce its  decision in terms sufficient to enable a  reviewing court to perceive that it has heard and  thought and not merely reacted." Becerra-Jimenez  v. INS, 829 F.2d 996, 1000 (10th Cir. 1987).


19
What is troubling about this case is the BIA's  reference to Mansour and his family as "Syrian  Christians" in its opinion. While Assyrians are  non-Arab people--that is, they are Christians--  Syrians are largely Muslim people. The BIA's  mistake is potentially critical. Mansour's  Convention Against Torture claim centers upon his  ethnic/religious affiliation as an Assyrian  Christian. To label Mansour as a "Syrian  Christian" leads us to question whether the BIA  adequately comprehended and addressed Mansour's  torture claim. See Chitay-Pirir v. INS, 169 F.3d  1079, 1081 (7th Cir. 1999) ("[I]t is impossible  to be confident that Chitay-Pirir's claim has  been fully understood or analyzed.").


20
While we do not reverse the BIA's determination  concerning Mansour's application for asylum and  withholding of removal, that does not preclude us  from further assessing the BIA's analysis of  Mansour's torture claim. In this particular  situation, the BIA's adverse credibility  determination in the asylum context seems to  overshadow its analysis of Mansour's torture  claim. The BIA in a minimalistic and non-detailed  manner addressed Mansour's torture claim; leaving  us to ponder whether the BIA sufficiently focused  on this claim or merely concluded it was not  viable because of its determination that  Mansour's prior testimony on the asylum issue was  not credible.


21
We are not comfortable with allowing a negative  credibility determination in the asylum context  to wash over the torture claim; especially when  the prior adverse credibility determination is  not necessarily significant in this situation.  What is critical is to consider Mansour's torture  claim based upon his ethnic/religious affiliation  separate and apart from his earlier asylum claim.  Mansour is not a citizen of Syria, as the phrase  "Syrian Christian" may suggest. He is an Iraqi  national, an ethnic Assyrian, and a member of the  Chaldean Catholic Church. The U.S. Department of  State's Report (1998), which is not discussed by  the BIA, states that "Assyrians are an ethnic  group as well as a Christian community" and that  the Iraqi government "has engaged in various  abuses against the country's 350,000 Assyrian  Christians." See U.S. Department of State, Country Reports  on Human Rights Practices for 1998--Volume II, at 1682,  1686. The Report also indicates that there is  "continued systemic discrimination" against  Assyrians that involves forced movement from  northern areas and repression of political rights  in those areas of Iraq as well. Id. at 1686. The  Report is specific on the meaning and consequence  of being part of the ethnic/religious group of  Assyrian Christians and had the BIA addressed the  Report it might have viewed Mansour's torture  claim differently.


22
Mansour's contentions regarding the BIA's review  of his Convention Against Torture claim force us  to conclude that we cannot accept the  determination of the BIA on this issue. See,  e.g., Chitay-Pirir, 169 F.3d at 1081; Stankovic  v. INS, 94 F.3d 1117, 1120 (7th Cir. 1996);  Hengan v. INS, 79 F.3d 60, 63-64 (7th. Cir.  1996); Salameda v. INS, 70 F.3d 447, 449, 451  (7th Cir. 1995); Bastanipour v. INS, 980 F.2d  1129, 1133 (7th Cir. 1992). Mansour's  ethnic/religious affiliation as an Assyrian  Christian was the primary basis for his  Convention Against Torture claim. In contrast,  Mansour did not center his asylum claim around  his ethnic/religious background. His two claims  differ enough in nature that each warrants  individualized treatment. Therefore, we cannot  defer to the BIA's decision when we are not  confident that the basis of Mansour's torture  claim was thoroughly explored. The BIA's  mislabeling of Mansour's ethnic/religious  affiliation and its limited discussion of his  torture claim precludes us from determining  whether the BIA reached an appropriate  conclusion.


23
The error in the BIA opinion cannot be viewed  as inconsequential because the label of Assyrian  Christian carries with it a host of possible  repercussions if Mansour were to return to Iraq.  Nonetheless, we are not convinced that Mansour  has adequately stated a Convention Against  Torture claim that would warrant reversal of the  BIA's decision on his motion to reopen. See  Sanon, 52 F.3d at 652 ("Where an agency has  failed to comply with its responsibilities, we  should insist on its compliance rather than  attempt to supplement its efforts."). We are  convinced, however, that the BIA did not  adequately consider Mansour's torture claim based  on his ethnic/religious affiliation as an  Assyrian Christian.


24
For the foregoing reasons, we Affirm the BIA's  decision regarding Mansour's request for asylum  and withholding of removal. We Vacate the BIA's  decision concerning Mansour's Convention Against  Torture claim and Remand for further proceedings  consistent with this opinion.



Notes:


1
 The INS points out that the allegation that  Mansour's former attorney told the IJ that he  said the same thing at his hearing as he did in  his earlier asylum interview is not supported by  the record. In the record itself, Mansour's  former attorney does ask about "notes from the  asylum interview," but the inquiry ends there.  Even if we were to presume that Mansour's hearing  testimony was consistent with his initial asylum  interview, this would still not explain why his  statement attached to his application for asylum  included false information.


2
 Although Mansour titled his appeal as both a  motion to remand/reopen, the BIA determined that  Mansour's request was "essentially a motion to  reopen proceedings to present additional evidence  and apply for new relief." We therefore will  analyze his request as a motion to reopen and  apply the abuse of discretion standard of review.


3
 8 C.F.R. sec. 208.16(c)(3) (1999) provides
(3) In assessing whether it is more  likely than not that an applicant  would be tortured in the proposed country of  removal, all evidence relevant to the possibility  of future torture shall be considered, including,  but not limited to:
(i) Evidence of past torture  inflicted upon the applicant;
(ii) Evidence that the applicant could  relocate to a part of the country of  removal where he or she is not likely to be  tortured;
(iii) Evidence of gross, flagrant or  mass violations of human rights within  the country of removal, where applicable; and
(iv) Other relevant information regarding  conditions in the country of removal.